Citation Nr: 1644084	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for presbyopia with physiologically large cup-disc ratio.

2. Entitlement to service connection for chemical burns to both eyes with residual loss of focus of the left eye.

3. Entitlement to service connection for corneal abrasion of the left eye. 

4. Entitlement to service connection for recurring follicular cyst of the posterior neck.

5. Entitlement to service connection for a skin tag, mid-left lower eyelid with twitching of the eyelid. 

6. Entitlement to an initial compensable rating for service-connected pruritus and dermographism. 

7. Entitlement to a rating in excess of 10 percent for benign paroxysmal vertigo.

8. Entitlement to a rating in excess of 10 percent for service-connected sinusitis.  

9. Entitlement to a rating in excess of 30 percent prior to September 18, 2014 for paroxysmal atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to August 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and October 2014 rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO) and the Appeals Management Center (AMC) in Washington, District of Columbia, respectively.  The Board remanded the case in December 2013.  

The Board notes that in a July 2016 rating decision, the RO found that the Veteran's service-connected disabilities rendered him permanently and totally disabled and he was granted entitlement to dependents' educational assistance benefits pursuant to 38 U.S.C.A. Chapter 35, effective January 28, 2016.  

The issue of entitlement to a rating in excess of 30 percent prior to September 18, 2014 for paroxysmal atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's presbyopia with physiologically large cup-disc ratio is not a disease or injury within the meaning of applicable legislation relating to service connection, and there has been no superimposed disease or injury related to service.

2. The Veteran does not have current disabilities characterized by chemical burns to both eyes with residual loss of focus of the left eye; corneal abrasion of the left eye; recurring follicular cyst of the posterior neck; or skin tag, mid-left lower eyelid with twitching of the eyelid. 

3. For the entire period on appeal, the Veteran has required the use of antihistamine medication to control the symptoms of his pruritus and dermographism.  

4. The benign paroxysmal vertigo is manifested by occasional dizziness, with no episodes of staggering.  

5. The Veteran's sinusitis is not manifested by more than six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting or any incapacitating episodes. 


CONCLUSIONS OF LAW

1. The criteria for service connection for presbyopia with physiologically large cup-disc ratio have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).

2. The criteria for service connection for chemical burns to both eyes with residual loss of focus of the left eye have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).

3. The criteria for service connection for corneal abrasion of the left eye have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).

4. The criteria for service connection for recurring follicular cyst of the posterior neck have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).

5. The criteria for service connection for a skin tag, mid-left lower eyelid with twitching of the eyelid have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).

6. The criteria for an initial 10 percent rating for service-connected pruritus and dermographism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7825 (2015).

7. The criteria for an initial rating in excess of 10 percent for benign paroxysmal vertigo have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §  4.87, Diagnostic Code 6204.

8. The criteria for an initial rating in excess of 10 percent for service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); C.F.R. § 4.97, Diagnostic Code 6513.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim decided herein.  The record shows that the Veteran was mailed a letter in February 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service treatment notes have been obtained.  The Veteran has been afforded appropriated VA medical examinations for the claims decided herein.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.
Legal Criteria and Analysis

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Presbyopia with Physiologically Large Disc-Cup Ratio

The Veteran claims that he is entitled to service connection for presbyopia with physiologically large disc-cup ratio as such was diagnosed during active service, in March 2006.  

The record shows that during active service he was noted to have presbyopia with physiologically large disc-cup ratio in a March 2006 service medial record, and had also been noted to have large disc-cup ratio in a December 2004 medical record.  In this regard, the Veteran underwent regular medical evaluations to determine his fitness to for his para-rescue duties.  The Veteran's aeromedical examinations indicated that a disc-cup ratio over 0.4 was disqualifying and that the Veteran required a waiver.  March 2006 testing showed that Veteran's the ratio was within normal limits.  

Post-service medical evidence, including VA examinations of record, continue to document that the Veteran has a diagnosis of presbyopia throughout the appeals period.  These records do not show any additional documentation of physiologically large disc-cup ratio; a February 2007 VA examination specifically noted that the disc-cup ratio on examination was not excessively large.  Although presbyopia has been present throughout the appeals period, service connection may not be granted for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (refractive error of the eye is not a compensable disease because it is specifically excluded from the regulation even though refractive errors of the eye can progress) (citing Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003)).

In consideration of this evidence, the Board finds that the preponderance of the evidence is against service connection for presbyopia with physiologically large disc-cup ratio because the claim must be denied as a matter of law.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.


Chemical Burns to Bilateral Eyes with Loss of Focus of the Left Eye, Corneal Abrasion of the Left Eye, and Left Eyelid Skin Tag with Twitching of the Eyelid

The Veteran claims he is entitled to service connection for several different disabilities that all independently affect the his left eye.  First, the Veteran claims that after a chemical burn to his bilateral eyes during active service, he experienced residual symptoms of loss of focus in the left eye, which he has had since.  Next the Veteran claims a disability as a result of a corneal abrasion to his left eye.  Finally, the Veteran reports that he has a skin tag on his mid to lower left eyelid and claims that the eyelid twitched as a result.  

A review of the service medical records shows that the Veteran did sustain chemical burns to his eyes.  Specifically, December 1989 medical record shows that the Veteran was treated for burns to both of his eyes as a result of chemical exposure.  A visual acuity exam was within normal limits and it was noted that the chemical burn symptoms had resolved; the Veteran did not complain of loss of focus in the left eye at that time.  Later service medical records, beginning in January 1991, show that the Veteran complained of eye strain after returning from Gambia.  He reported that his eyes were sensitive to bright light initially, but that he felt his visual acuity was as good as it normally was.  He was referred to optometry for a refraction examination.  During  January 1991 eye consultation, the Veteran was assessed with hyperopia (farsightedness) and given a prescription for reading glasses.  

The service medical records also show that the Veteran was treated during service for a corneal abrasion to the left eye.  A September 2004 medical record shows that the Veteran was seen for complaints of a foreign object like sensation in his left eye that had been ongoing for 48 hours.  On examination, it was noted that he had a corneal abrasion resulting from rubbing his eyes related to allergic conjunctivitis.  He was prescribed eye drops and advised to return to the clinic the next day for follow-up.  A subsequent September 2004 service medical record shows that on follow-up, the Veteran reported that his eye felt better and it was noted that the corneal abrasion had resolved. 

The Veteran was afforded a VA examination in February 2007 in relation to these claims.  The examiner noted that the Veteran's records confirmed his treatment for a bilateral eye chemical burn, noting that reports of loss of focus in the left eye were not confirmed by the records, and confirmed his treatment for a left eye corneal abrasion.  The examiner also noted that the records confirmed that a skin tag and twitching of the left lower eyelid had been documented, but that ophthalmological treatment had not been rendered for that condition.  Following examination, the examiner opined that there was no evidence of permanent visual damage or consequence from the confirmed history of a bilateral eye chemical burn, corneal abrasion, skin tag, or eyelid twitch.  Further, there was no skin tag noted at the time of the examination.

Pursuant to the Board's December 2013 remand, the Veteran was afforded a VA examination in October 2014.  At that time, the examiner noted the Veteran's history of a chemical burn to both eyes in 1989 and after examination, but noted that there were no ocular residuals from the chemical burns noted on examination.  The examiner also explained that refractive error and presbyopia are naturally occurring eye conditions and are not related to events in service.  

Although the Veteran sincerely believes that he has eye disabilities as a result of the chemical burn, corneal abrasion, and skin tag with muscle twitching documented in service, and lay persons are competent to provide opinions on some medical issues, in this case the question of whether the Veteran has disabilities affecting his left eye, or either eye, falls outside the realm of common knowledge of a lay person and is an issue requiring medical expertise.  In fact, it requires sophisticated visual testing, and a layperson cannot substitute his or her belief that they suffer from a disability related to a remote in-service injury.  Therefore, the Veteran is not competent to provide a diagnosis or a medical opinion with respect to the issue of entitlement to service connection for chemical burns to bilateral eyes with loss of focus of the left eye, corneal abrasion of the left eye, and left eyelid skin tag with twitching of the eyelid.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of evidence that the Veteran currently has a disability affecting either of his eyes, as defined by VA regulations, there can be no award of service connection for such a claim. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Consequently, service connection for chemical burns to bilateral eyes with loss of focus of the left eye, corneal abrasion of the left eye, and left eyelid skin tag with twitching of the eyelid is not warranted.

Recurring Follicular Cyst of the Posterior Neck

The Veteran has claimed that he is entitled to service connection for a recurring follicular cyst of the posterior neck, as such was first manifest during active service.  

A review of the Veteran's service medical records show that in December 2004, the Veteran was seen with complaints of  "lump" on the back of his neck and assessed with a follicular cyst hat on follow-up, the post-op examination was normal and he was scheduled for surgical excision, which the service medical records show took place in February 2005.  A February 2005 dermatology clinic note shows stiches were removed.  There is no indication in the service medical records that the Veteran continued to seek treatment for a follicular cyst on the back of his neck during the remainder of his active service.

Post-service medical records provide no indication that the Veteran has ever sought treatment for cyst on the back of his neck since he separated from active service.  

On April 2007 VA examination, the Veteran reported that his neck sometimes itches where the follicular cyst was removed February 2005.  On examination, a palpable, superficial irregularity was noted on the posterior neck.  The examiner indicated that the irregularity appeared to be consistent with the cyst excision scar, but there was normal hair growth and it could not be visualized; there was no indication the Veteran reported pain on palpation.  After examination, the examiner noted that there were no significant objective residuals from the resected follicular cyst.  

As noted above, while the Veteran may sincerely believe that he has a disability manifested by a recurring cyst on his posterior neck or possibly the residuals of the February 2005 cyst removal, and lay persons are competent to provide opinions on some medical issues, in this case there was no objective evidence of a medical disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's opinion is outweighed by the medical findings of VA clinician, who was unable to find any identifiable residuals.

In the absence of competent evidence that the Veteran currently has a recurring cyst on his posterior neck, there can be no award of service connection for such a claim. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for a recurring cyst on his posterior neck is not warranted.

Disability Ratings Generally 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Evaluation of Pruritus and Dermographism

At the outset, the Board notes that at the time the RO granted entitlement to service connection pruritus and dermographism in the original August 2007 rating decision, the RO referenced the incorrect diagnostic code, rating the Veteran's pruritus and dermographism analogous to angioneurotic edema, diagnostic code 7118.  The Board finds that the more appropriate diagnostic code for the Veteran's pruritus and dermographism is 7825, which addresses urticaria.  Urticaria is similar to the Veteran's pruritus and dermographism in that it is treated with antihistamines and presents with an itchy rash or hives on the outer layer of the skin.  

Under Diagnostic Code 7825, a 10 percent rating is assigned for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.  

All the medical evidence of record, including the most recent VA examination conducted in September 2014, shows that the Veteran has consistently reported that he requires the use of daily Claritin, which he has used since his skin symptoms first started, to control his pruritus and dermographism outbreaks.  He has reported that if he stops taking the Claritin for only three days, his symptoms will flare.  The October 2014 VA examiner noted that at the time of the VA examination, there were no symptoms present.  However, in a later statement, the Veteran reported that he was taking Claritin at the time of the examination.  

Based on the medical evidence and the Veteran's consistent reports, the Board finds that the Veteran is entitled to an initial 10 percent rating for his pruritus and dermographism.  In this regard, the Board acknowledges that the Veteran has not reported any recurrent episodes of symptoms in the last 12 months; but he requires the constant use of antihistamines to prevent any symptoms and if he discontinues the use of such medication, his symptoms will flare.  However, there is no evidence that the Veteran requires the use of any immunosuppressive therapy to control his symptoms.  

Therefore, the Board finds that the Veterans service-connected pruritus and dermographism has more nearly approximated the criteria for a 10 percent rating for the entire period on appeal.  38 C.F.R. § 4.118, Diagnostic Code 7825.





Evaluation of Benign Paroxysmal Vertigo

The Veteran has alleged that his benign paroxysmal vertigo is more severe than is contemplated by the currently assigned 10 percent rating, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6204, and as such, a higher rating should be assigned.  

Diagnostic Code 6204 provides the criteria for rating peripheral vestibular disorders.  A 10 percent rating is warranted with only occasional dizziness.  The maximum rating under this code is 30 percent and it is warranted for dizziness and occasional staggering.  

At a February 2007 VA examination, the Veteran reported that he was initially diagnosed with benign positional vertigo in service, but that it gradually got better.  However, for the last two years the symptoms had returned.  He reported that when he looked up and backward to the right or up and backward to the left, he had vertigo symptoms.  He reported that on one occasion he looked up and almost fell off of a treadmill.  He reported he had some difficult driving when symptoms occurred.  After examination, the examiner noted a diagnosis of benign position vertigo.  The Board notes that the Veteran did not report the frequency at which his symptoms occurred. 

At a September 2014 VA examination, the Veteran reported that his vertigo episodes occur once every 6 months to one year, with the last episode occurring 30 days earlier while driving his car and looking over his shoulder.  He reported that the episode lasted for about one minute.  He reported the episode prior to that had been in February 2014.  He denied any nausea or vomiting associated with his vertigo and he reported that he did not take any medication and has not sought any further care for the disability.  The examiner noted that the Veteran's episodes occurred less than once per month and lasted less than one hour.  Physical examination findings were all normal and the Veteran was not noted to have any tumors or neoplasm related to his vertigo.  The examiner noted the Veteran's vertigo functionally impacted him in that if he had an episode of spinning, he had to stop what he was doing until the spinning stopped, but that the episodes occurred infrequently.  

VA and private outpatient treatment notes of record provide no indication that the Veteran has ever sought treatment for his service-connected benign paroxysmal vertigo, nor is there any evidence of record that his symptoms are worse than described in the VA examination reports of record.  

Based on the evidence, the Board finds that an initial rating in excess of 10 percent for benign paroxysmal vertigo is not warranted.  In this regard, the Veteran has reported that he only has one dizzy episode every 6 months and each episode only lasts about one minute.  He has denied any other symptoms associated with his dizzy episodes and he has never reported that he has staggered or actually fallen as a result of his symptoms.  The Board acknowledges that at the time of the February 2007 VA examination, the Veteran did not report on the frequency of his dizzy episodes, but he did not report any instances of staggering at either examination.  Therefore, there is no basis for which to assign the Veteran an initial rating in excess of 10 percent for his service-connected benign paroxysmal vertigo.  38 C.F.R. §  4.87, Diagnostic Code 6204

Evaluation of Sinusitis

The Veteran's sinusitis is rated under Diagnostic Code 6513.  A 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2015).

At a February 2007 VA examination, the Veteran reported that he had five to six episodes of sinusitis a year that required antibiotics, but that his sinuses seemed to clear between infections.  On examination, there was no tenderness, discharge, crusting, or polyps.  The examiner assigned a diagnosis of recurrent sinusitis.  

An April 2008 computed tomography (CT) scan, conducted at a private allergy and sinus center, of the Veteran's sinuses revealed marked septal deviation to the right side, obscuring the middle turbinate.  There was marked mucosa thickening in the apex of the maxillary sinuses with mucosal thickening of the ethmoids and the frontal recess as well.  The sphenoid sinus was also involved with some mucosal thickening, more to the right side than the left.  The Veteran was assessed with a deviated nasal septum and pansinusitis.  A follow-up treatment record notes that the Veteran discussed various sinusitis treatment options, which included intermittent antibiotics, protracted antibiotics, and surgical intervention.  The Veteran indicated he did not have the schedule for more than conservative treatment, but that he would seek additional treatment if that changed.  

At a September 2014 VA examination, the Veteran reported that he had increasing problems with a runny nose and sinus pressure.  He reported that he had been treated for multiple sinus infections at Fort Bragg and was told he had polyps in his sinuses by a private provider in 2008.  On examination, it was noted that the Veteran had pansinusitis and his ethmoid, maxillary, sphenoid, and frontal sinuses were all affected.  He was noted to suffer from symptoms of headaches, pain in the sinuses, tenderness in the sinuses, purulent discharge, and crusting.  The Veteran reported that he got frontal headaches, in the forehead and cheek areas, and described it as a dull ache with tenderness to the touch.  He reported that he used Afrin and nasal saline and that he got sinus infections requiring antibiotics every 3 months.  He reported purulent drainage that was green and thick and crusting in the morning or if he had an infection.  He reported 3 non-incapacitating episodes in the past 12 months and denied any incapacitating episodes in the past 12 months.  It was noted that the Veteran had permanent hypertrophy of the nasal turbinates and the examiner noted that the sinusitis caused a functional impact of a loss of work of around 3 days when the Veteran had a sinus infection.

The outpatient treatment notes of record do not indicate that the Veteran's sinusitis is more severe than what is reflected in the VA examination reports of record.  

Based on the evidence of record, the Board finds that an initial rating in excess of 10 percent for sinusitis is not warranted.  In this regard, there is no evidence that the Veteran has suffered from any incapacitating episodes during the entire period on appeal.  Further, the medical evidence of record shows that, based on his own statements, the Veteran has suffered from, at most, six non-incapacitating episodes sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As there is no evidence that he has suffered from more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, there is no basis for which to assign the Veteran an initial rating in excess of 10 percent for his service-connected sinusitis.  C.F.R. § 4.97, Diagnostic Code 6513.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration. 38 C.F.R. § 3.321 (b)(1) (2015).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the disabilities rated herein reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  Here the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's skin disability, vertigo, or sinusitis is in excess of that contemplated by the assigned ratings, even in conjunction with the other service-connected disabilities.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Additionally, the Board finds that there is no indication that the Veteran's skin disability, vertigo, or sinusitis interferes with his ability to maintain substantially gainful employment and so entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities decided herein is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).





















	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for presbyopia with physiologically large cup-disc ratio is denied. 

Entitlement to service connection for chemical burns to both eyes with residual loss of focus of the left eye is denied.

Entitlement to service connection for corneal abrasion of the left eye is denied. 

Entitlement to service connection for recurring follicular cyst of the posterior neck is denied.

Entitlement to service connection for a skin tag, mid-left lower eyelid with twitching of the eyelid is denied. 

Entitlement to an initial 10 percent rating for service-connected pruritus and dermographism is granted.

Entitlement to a rating in excess of 10 percent for benign paroxysmal vertigo is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected sinusitis is denied.  


REMAND

The Veteran submitted a statement in January 2015 that Board finds to be a timely notice of disagreement with the October 2014 rating decision which granted service connection for paroxysmal atrial fibrillation, assigning an initial 10 percent rating and a 30 percent rating effective September 18, 2014.  A review of the record shows that the Veteran has not been issued a statement of the case in response to this notice of disagreement.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to a rating in excess of 30 percent prior to September 18, 2014 for paroxysmal atrial fibrillation.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


